Citation Nr: 0004662	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968, 
and from February to March 1991, with additional periods of 
active duty for training in the Ohio Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran appeared at a personal hearing 
before a Hearing Officer at the RO in February 1999.


FINDINGS OF FACT

1.  The claims file contains sufficient evidence to render an 
equitable disposition of the issue on appeal.

2.  No medical evidence has been presented to show that the 
veteran's current bilateral sensorineural hearing loss is 
causally related to his active service or any incident of 
service. 

CONCLUSION OF LAW

A well-grounded claim for service connection for bilateral 
sensorineural hearing loss has not been submitted.  
38 U.S.C.A. §§ 101 (24), 106, 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Even 
if there is no record of organic disease of the nervous 
system (e.g., sensorineural hearing loss) in service, its 
incurrence coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.  The U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) has determined "that establishing 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and [service]."  (emphasis added) 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, when evaluating a claim for service connection, 
consideration shall be given to the places, types and 
circumstances, of such veteran's service as shown by the 
veteran's service records, official military history of his 
units, and pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991).  Furthermore, for a veteran who 
engaged the enemy in combat, the VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence if consistent with the circumstances, 
conditions or hardships or service.  38 U.S.C.A. § 1154(b) 
(West 1991).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss may not be demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988).  See 
also 38 C.F.R. § 3.385.

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Tirpak.

The veteran asserts that he has bilateral hearing loss, which 
was caused by his exposure to acoustic trauma during his 
active military service in combat in the Republic of Vietnam.

The audiogram performed at the time of the veteran's April 
1966 service entrance examination showed pure tone thresholds 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

-10
-5
-
25
LEFT

-5
0
-
-10

The veteran's service personnel records show that, while in 
Vietnam, he served as a rifleman, and an auto rifleman.  He 
received awards including the combat infantryman's badge.  No 
complaints or findings of hearing loss were noted in the 
veteran's service medical records.  It does not appear that 
an audiogram test was performed at the time of his 1968 
service separation examination, however, no complaints or 
findings were made of any hearing loss.  Further, on the 
history portion of his separation examination report, the 
veteran checked the block indicating that he had no trouble 
with his ears, and no hearing loss.

In support of his claim, the veteran submitted medical 
records from Lloyd E. Owens, M.D., of Cincinnati, Ohio.  An 
entry dated in January 1976 contained in those records states 
that the veteran complained of having had auditory 
hallucinations after having gotten drunk.

The report of the veteran's July 1976 National Guard 
enlistment examination listed his occupation as photo 
technician.  An audiogram performed at that time showed pure 
tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT

0
0
-
70
LEFT

0
0
-
30







The diagnosis was defective hearing in the right ear at 4000 
Hertz.

The audiogram performed during the veteran's quadrennial 
National Guard examination in October 1980 listed pure tone 
thresholds as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT

5
15
60
90
LEFT

5
10
10
5







The veteran's National Guard service personnel records show 
that he was assigned as a demolition specialist in February 
1981.

The audiogram performed in connection with his January 1985 
quadrennial National Guard examination noted pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
5
25
65
LEFT

5
5
25
55







His usual occupation was listed as "silk screen work".  It 
was noted that he reported having experienced acoustic trauma 
during his active service in Vietnam when a 105 Howitzer 
fired at point blank range next to him resulting in right ear 
pain and a temporary hearing loss.  It was also noted that he 
had a work history of exposure to noise from a compressed air 
nozzle.  The summary indicated that the veteran's decreased 
hearing at 4000 Hertz was probably sensorineural in origin, 
and secondary to trauma.

The claims file contains a February 1987 hearing test report 
from CompuHealth, of Atlanta, Georgia, which notes that the 
pure tone thresholds for both ears were outside of the normal 
range at 4000 Hertz. 

The report of the veteran's February 1989 quadrennial 
examination noted his change of occupation to a "head 
custodian", and listed a diagnosis of high frequency hearing 
loss.

An audiogram performed at the time of his March 1991 
demobilization examination listed pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT

0
5
15
70
LEFT

10
5
35
55







The report of his April 1993 periodic CVS (cardiovascular 
system) examination with the National Guard again listed his 
occupation as custodian, and showed pure tone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
40
70
LEFT

10
10
30
35







The claims file contains the report of an audiogram performed 
by Ellis-Scott & Associates, of Milford, Ohio in July 1997.  
It noted that the pure tone thresholds for the veteran's 
right ear were 60 decibels and 80 decibels at 3000 and 4000 
Hertz respectively, and that the pure tone thresholds for his 
left ear were 50 decibels and 60 decibels at 3000 and 4000 
Hertz respectively.  No comment was made in the report 
concerning the etiology of the hearing loss.

The veteran was afforded VA general medical and audiological 
examinations in November 1997.  Some scarring was noted on 
the left tympanic membrane, but his ears were otherwise clear 
bilaterally.  He presented with complaints of constant 
bilateral tinnitus (which he described as hearing 
"crickets"), and hearing loss which began during his active 
service in Vietnam.  A tinnitus match was obtained at 4000 
Hertz bilaterally.  An audiogram showed pure tone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
20
65
75
LEFT

20
20
60
70







The pure tone averages in decibels were 46 for the right ear 
and 43 for the left ear.
Speech recognition scores, using the Maryland CNC test, were 
100 percent for the right ear, and 96 percent for the left 
ear.

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in February 1999.  He testified that while 
in Vietnam, he set up his hooch against a 105 Howitzer round 
bunker.  He further testified that the Howitzer went off one 
night during a fire mission, throwing him to the ground.  He 
reported he went to an Aid Station and complained about a 
hearing loss from the explosion and was told that it would 
clear up in about four days.  He stated that during his 12-
month tour of duty in Vietnam, he was exposed to loud noises 
almost every day, from demolitions, C-4, detonations, 
grenades, weapons fire, and jet planes.  He reported that he 
had ringing in his ears ever since the Howitzer fired next to 
him.  He indicated that his 1968 service separation 
examination report was inaccurate and that he was rushed 
through the examination and separation procedures due to his 
desire to get home sooner.  He testified that the air 
compressor at his employment after his first period of active 
military service was at the other end of the building from 
his station, and that all he had near him was an air nozzle 
to blow off silk screen or glass, which was not loud.  He 
reported that he did not seek medical treatment for hearing 
loss immediately following his 1968 separation from service 
because he was "bullheaded" and because he didn't realize 
the importance of his hearing loss.  

The claims file contains a statement from the veteran's 
spouse.  She indicated that she had known the veteran for 30 
years and that ever since he returned from Vietnam, he had 
had problems off and on (presumably she was referring to 
hearing problems).

In a May 1999 statement in support of his claim, the veteran 
asserted that some of his medical records were destroyed in a 
fire in Vietnam.  He further asserted that he believed there 
were some Vietnam era service medical records in his file at 
the time of his 1991 mobilization, but that they are now 
missing.  He reported that a Dr. Scott told him that his 
hearing loss was due to the noise of the loud explosion in 
Vietnam.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to carry his burden of 
presenting sufficient evidence to justify a belief by a fair 
and impartial individual that he has submitted a well-
grounded claim for bilateral sensorineural hearing loss.  The 
evidence supporting the veteran's assertions that his hearing 
loss is causally related to his active service, consists of 
his own unsubstantiated contentions, and those of his spouse.  
While they are certainly capable of providing evidence of 
symptomatology, as a layperson they are not considered 
legally capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 
494 (1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-
94 (1994).  Although the veteran has stated that a Dr. Scott 
(presumably Lowell Scott, a state licensed hearing aid 
dispenser with Ellis-Scott & Associates) told him his hearing 
loss was due to loud noise during his military service, the 
medical records from Dr. Scott's company do not contain any 
such opinion.  Further, it is not known whether Dr. Scott had 
access to the veteran's service medical records, or whether 
he may simply have relied upon the oral history provided by 
the veteran.  

While the veteran may well have experienced some acoustic 
trauma during his service in Vietnam, no complaints or 
findings of any hearing loss were noted at the time of his 
1968 separation examination, and the earliest medical 
evidence contained in the claims file of a hearing loss 
problem dates from 1976, some eight years after his 
separation from his first period of active service.

Further, while the report of his 1985 quadrennial examination 
stated that his hearing loss was probably sensorineural in 
origin and secondary to trauma, it appears the examiner was 
relying on the veteran's oral history, rather than a review 
of his Vietnam era service medical records.  Additionally, 
the examiner listed the veteran's reported work history of 
exposure to noise from a compressed air nozzle as well as his 
reported Vietnam era acoustic trauma, and did not indicate 
which reported trauma may have caused his sensorineural 
hearing loss.

No medical opinion or other medical evidence has been 
submitted to show that the veteran's current bilateral 
hearing loss is causally related to his active service. 
Therefore, the claim may not be considered well-grounded.  
38 U.S.C.A. § 5107(a).  Since the claim is not well-grounded, 
it must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995).

As the foregoing explains the need for competent evidence 
linking the veteran's current disability to his active 
service, the Board views its discussion above as sufficient 
to inform him of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

ORDER

As a well-grounded claim for service connection for bilateral 
sensorineural hearing loss has not been submitted, the appeal 
is denied.


_______________________________
D. J. DRUCKER
Acting Member, Board of Veterans' Appeals


 

